Citation Nr: 0819037	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  05-06 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from January 1974 to 
February 1976.  He also served in the United States Naval 
Reserves and had active duty for training dates in 1977 and 
1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in San Diego, California.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in February 2008.  A copy of the 
transcript of that hearing is of record.  

This appeal is, in part, REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.  In an April 2000 Board decision, the veteran's claim for 
a low back disability, the subject of a previous final 
denial, was reopened but denied.  It was originally held that 
appellant had an acute injury to the back while on training 
in 1977, but that it resolved.  Notice of all decisions was 
provided and there was no appeal.  The decision is final.  

2.  In the April 2000 Board decision, the veteran's claim for 
a right hip disorder was also denied.  It was held that 
appellant had acute complaints of hip pain in Training duty 
in 1977, but that it resolved.  Arthritis was first shown 
years post service and was unrelated to service.  There was 
notice of the decision but no appeal.  The decision is final.  

3.  Evidence added to the record since the Board decision on 
a low back disorder and a right hip disorder was not 
previously before the agency decision makers and beard 
directly and substantially on the matter under consideration 
and is not cumulative and redundant and needs to be 
considered with all the evidence on file.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the 
Board's April 2000 decision, the requirements to reopen the 
veteran's claim of entitlement to service connection for a 
low back disorder have been met.  38 U.S.C.A. §§ 5108, 7104 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156 (2001), 20.1100, 
20.1105 (2007).  

2.  As new and material evidence has been received since the 
Board's April 2000 decision, the requirements to reopen the 
veteran's claim of entitlement to service connection for a 
right hip disorder have been met.  38 U.S.C.A. §§ 5108, 7104 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156 (2001); 20.1100, 
20.1105 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  Subsequent judicial decisions have clarified the 
duties to notify and assist imposed by the VCAA, to include 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Considering the claim on appeal in light of the above-noted 
legal authority, and in light of the Board's favorable 
disposition of this matter of reopening the claim, the Board 
finds that all notification and development action needed to 
fairly resolve the claim has been accomplished.

New and Material

The veteran contends that he currently suffers form lumbar 
spine and right hip disorders which originated in service.  
He points out that he was injured in 1977 while on active 
duty for training.  

Prior unappealed decisions of the Board are final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2003).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a) in effect for claims 
filed prior to August 29, 2001, which is the case here, new 
and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a June 1980 rating decision, the RO denied the appellant's 
claim of entitlement to service connection for a back 
disability.  It was held that he had an acute back injury 
during training in 1977, but that it resolved.  That denial 
was confirmed and continued by the RO in rating 
determinations in January 1997 and March 1997.  The 1997 
determinations also denied service connection for a right hip 
disorder.  In the Board's April 2000 decision, it was 
determined that new and material evidence had been submitted 
that was sufficient to reopen the claim of service connection 
for a back disorder.  However, the claim was denied.  Also, 
the claim for service connection for a right hip disorder was 
denied.  

The evidence of record at the time of the Board's 2000 denial 
included the veteran's service treatment records from active 
service and periods of active duty for training, private 
medical records from the University Hospital from August 1997 
to September 1998, VA examination reports from May 1978 and 
February 1980, private medical records and statements from 
physicians dated in 1990, 1993, 1994, VA examinations from 
1996 and 1999, and hearing testimony from 1999 and 2000.  

In the Board's 2000 decision which denied service connection 
for a back and a right hip disorder, it is clear that great 
weight was given to a VA examiner's 1999 report which 
reflects that the record was reviewed and the veteran was 
examined.  It was this examiner's opinion that the veteran's 
current low back problems, to include degenerative changes, 
were due to an intercurring post service back injury in 1990.  
That examiner also opined that any hip injury that occurred 
during service was acute and resolved many years prior to 
post service diagnoses of right hip problems, to include 
degenerative changes.  

Primarily, the evidence submitted since the 2000 Board denial 
which is viewed as new and material are statements as 
provided by a VA physician (W.T., M.D.) dated in December 
2001 and April 2005.  These documents reflect that the VA 
examiner reviewed the claims file and determined that the 
veteran's current low back and right hip disorders originated 
in service.  Specifically, in his opinion, these conditions 
resulted from the inservice injury to the right leg which 
resulted in a fractured ankle and other injuries.  With time, 
this led to arthritis of those joints, as well as likely 
causing degenerative changes in the back as well.  The 
examiner also noted that he was aware that the veteran 
suffered a post service injury to the back in 1990.  He 
referred to this incident as a "reaggravation" of the back 
condition.  It was also noted in the doctor's 2001 statement 
that the veteran underwent right hip surgery in 1999 and  
back surgery in 2001 for severe degenerative changes.  It was 
his opinion that the veteran back condition was probably 
related to the inservice right-sided leg injuries.  In the 
2005 statement, this physician reiterated his opinion that 
the veteran's arthritis of various areas, to include the low 
back and lower extremities, were sequelae to injuries 
incurred during military service when the veteran injured his 
back and hip.  He concluded that it was likely the current 
arthralgias would be related to chronic progression of 
injuries initially obtained while in active duty.  (The Board 
notes that the veteran's is already service-connected for 
right knee and right ankle conditions.)  

Also added to the record since the Board's 2000 denial of the 
claims were copies of many clinical records and lay 
statements already on file.  The veteran also provided 
testimony reiterating his contentions at an April 2008 
hearing.  At least one new lay statement, not previously of 
record, was added to the file.  Like many other lay 
statements of record, it attested that the veteran injured 
his back and hip during service.  The Board concludes that 
all of this evidence is cumulative or redundant to evidence 
already in the claims file and considered by the Board in 
2000.  However, the VA examiner's opinions from statements 
dated in 2001 and 2005 are not as they purport to show that 
the examiner reviewed the veteran's medical records and the 
veteran and concluded that the veteran's current lumbar spine 
and right hip conditions were related to the inservice 
injury.  This is in direct contradiction with another VA 
examiner's opinion of record dated in 1999.  It is concluded 
that it is relevant and probative of the issues and bears 
directly and substantially upon the facts regarding whether 
the veteran's inservice injury resulted in chronic back or 
right hips problems.  Since the credibility of the evidence 
is presumed in determining whether new and material evidence 
has been submitted, this evidence is relevant and probative 
of the issues on appeal.  Justin v. Principi, 3 Vet. App. 
510, 513 (1992).  



ORDER

New and material evidence has been received in order to 
reopen a claim for entitlement to service connection for a 
low back disorder; to this extent only, the appeal is 
granted.  

New and material evidence has been received in order to 
reopen a claim for entitlement to service connection for a 
right hip disorder; to this extent only, the appeal is 
granted.  


REMAND

As noted in the above decision, the Board determined that 
there was new and material evidence to reopen the veteran's 
claim for service connection for a lumbar spine and right hip 
disorders.  In light of the Board's decision, the entire 
record must be reviewed on a de novo basis.  

VA's duty to assist includes obtaining recent medical records 
and thorough and contemporaneous examinations in order to 
determine the nature and extent of the veteran's 
disabilities.  38 C.F.R. § 3.159(b)(c)(4) (2007).  In this 
case, as there are contradictory opinions of record regarding 
the etiology of the veteran's chronic back and hip 
conditions, additional opinion as to whether such is related 
to service would be helpful.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The RO/AMC should arrange for a VA 
examination to determine the nature and 
etiology of the veteran's lumbar spine 
and right hip disorders.  

The claims file must be made available to 
and reviewed by the examiner(s) prior and 
pursuant to entry of any opinion(s).  The 
examiner(s) must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s).  All 
testing deemed necessary should be 
performed.  All findings should be 
reported in detail.

The examiner is request to provide an 
opinion as to whether it is as least as 
likely as not that any lumbar spine or 
right hip disorders found are related to 
the inservice 1977 injury.  Any opinions 
expressed by the medical examiner should 
be accompanied by a complete rationale 
and should address the service treatment 
records and the post-service medical 
evidence, to include the additional 
private and VA medical opinions of 
record.  

2.  After undertaking any necessary 
development in addition to that specified 
above, the RO/AMC should readjudicate the 
issue of service connection for a lumbar 
spine disorder and a right hip disorder, 
to include degenerative changes in both 
areas.  If the benefits requested are not 
granted to the veteran's satisfaction, 
the RO/AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all applicable 
criteria pertinent to the veteran's 
claims, which have not been previously 
provided in the statement of the case or 
SSOC.  A reasonable period of time for a 
response should be afforded.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


